Citation Nr: 1100850	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Kenneth E. Orrock, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1946 to March 
1947, April 1948 to July 1952, October 1953 to October 1956, and 
July 1958 to January 1972.  The Veteran died on August [redacted], 2007.  
The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South 
Dakota.  

This matter was previously before the Board in September 2009 
when the Board denied the claim.  The appellant appealed the 
September 2009 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in August 
2010, the Court vacated the Board's September 2009 decision with 
regard to entitlement to service connection for the cause of the 
Veteran's death, and remanded the case to the Board for 
development consistent with a Joint Motion for Remand (JMR).  
(That portion of the Board's decision denying entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 was not disturbed, and the appellant abandoned any appeal 
of that issue.)

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The claims file contains a February 2008 VA medical examination 
report on the cause of the Veteran's death.  The examiner noted 
in her report that she had reviewed both volumes of the claims 
folder, the computerized medical record, and the six volumes of 
the VA paper medical records.  Although the claims folder 
includes VA medical records, it does not appear to include six 
volumes of VA medical records.  In addition, the Board is unsure 
if the computerized medical records are more extensive than the 
records contained in the claims folder.  For those reasons, the 
Board finds that a remand is warranted for the RO to obtain, and 
associate with the claims folder, all records reviewed by the 
February 2008 VA physician.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
pertinent medical records not already 
associated with the claims file, to include six 
volumes of VA medical records, and a copy of 
the Veteran's computerized VA medical records, 
cited by the February 2008 VA physician in her 
report.  

If the above search for any such records 
yields negative results, this fact should be 
noted in the claims folder.  Any documents 
received by VA should be associated with the 
claims folder.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for the cause 
of the Veteran's death.  If the benefit sought 
is not granted, issue a supplemental statement 
of the case and afford the appellant and her 
representative an appropriate opportunity to 
respond.  The case should be returned to the 
Board, as warranted.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



